This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JENNIFER PADILLA,

 3          Petitioner-Appellee,

 4 v.                                                            No. A-1-CA-36270

 5 JONATHAN MUNIZ,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Debra Ramirez, District Judge

 9 Monica D. Baca
10 Albuquerque, NM

11 for Appellee

12 Crowley & Gribble, P.C.
13 Clayton E. Crowley
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 GARCIA, Judge.

18   {1}    Respondent-Appellant Jonathan Muniz (Father) appeals from the district court’s
 1 order rejecting his objection to an order of protection entered by a domestic violence

 2 commissioner on December 9, 2016, and adopting the order of protection as the order

 3 of the district court on January 24, 2017. We previously issued a second notice of

 4 proposed summary disposition in which we proposed to affirm. Father has filed a

 5 response, which we construe as a memorandum in opposition. After due

 6 consideration, we remain unpersuaded. We therefore affirm.

 7   {2}   The pertinent background information was set forth in our notices of proposed

 8 summary disposition. We will avoid undue repetition here, and focus instead on the

 9 content of the memorandum in opposition.

10   {3}   As an initial matter, we note that together with the memorandum in opposition,

11 Father submitted a copy of CYFD’s administrative review results, dated June 22,

12 2017. [MIO Exhibit 1] It is well established that “reference to facts not before the

13 district court and not in the record is inappropriate and a violation of our Rules of

14 Appellate Procedure.” Durham v. Guest, 2009-NMSC-007, ¶ 10, 145 N.M. 694, 204

15 P.3d 19. Therefore, we will not consider Father’s submission. See id.

16   {4}   In the memorandum in opposition, Father asserts that “by relying on the

17 ‘allegations against Father’ as contained in the written record, the Court deprives

18 Father of his appeal as of right on the merits on the underlying case[,]” [MIO 1] and

19 further asserts that “[o]nly the transcript from the merits hearing itself can shine a light


                                                2
 1 upon” whether Father’s conduct was “reasonable in attempting to re-direct his son’s

 2 behavior.” [MIO 2] We disagree.

 3   {5}   We have repeatedly held that, at this stage of the appellate process, this Court

 4 may rely on the facts contained in the record proper, the docketing statement, and the

 5 parties’ memoranda. See, e.g., Udall v. Townsend, 1998-NMCA-162, ¶ 3, 126 N.M.
6 251, 968 P.2d 341. Absent a contradiction in the record, full review of the district

 7 court transcripts is not warranted. Id. ¶ 4. The memorandum in opposition was

 8 Father’s opportunity to establish such a contradiction, id. ¶ 3, which he has failed to

 9 do. As such, we presume correctness and affirm. See Farmers, Inc. v. Dal Mach. &

10 Fabricating, Inc., 1990-NMSC-100, ¶ 8, 111 N.M. 6, 800 P.2d 1063 (stating that the

11 appellate courts presume that the trial court is correct, and the burden is on the

12 appellant to clearly demonstrate error); Sandoval v. Baker Hughes Oilfield

13 Operations, Inc., 2009-NMCA-095, ¶ 65, 146 N.M. 853, 215 P.3d 791 (stating that

14 if the record is doubtful or deficient, we will indulge every presumption in support of

15 the district court’s judgment).

16   {6}   The memorandum in opposition also contains the conclusory statement that

17 “there was no competent evidence of the daughter’s distress.” [MIO 2] Under our

18 rules of appellate procedure, the appellant is required to provide a summary of the

19 facts relevant to the issues presented for review in the docketing statement. See Rule


                                               3
 1 12-208(D)(3) NMRA. As we alerted Father in our second calendar notice, the

 2 docketing statement was deficient in this regard, and Father’s memorandum in

 3 opposition has failed to cure this deficiency. Father’s assertion, whether viewed as a

 4 legal conclusion or a factual statement that no evidence was presented, is insufficient.

 5 As the appellant, it is incumbent upon Father to describe all relevant evidence

 6 presented below to allow this Court to review whether a reasonable fact-finder could

 7 have inferred the presence of the requisite level of distress; contrary to Father’s

 8 position, this requirement does not amount to having to prove a negative. [MIO 2]

 9 Because Father has failed to do so, we presume correctness and affirm. See Farmers,

10 Inc., 1990-NMSC-100, ¶ 8; Sandoval, 2009-NMCA-095, ¶ 65.

11   {7}   Accordingly, for the reasons stated above and in our first and second notices of

12 proposed summary disposition, we affirm.

13   {8}   IT IS SO ORDERED.

14                                                 ________________________________
15                                                 TIMOTHY L. GARCIA, Judge

16 WE CONCUR:


17 _______________________________
18 LINDA M. VANZI, Chief Judge


19 _______________________________
20 J. MILES HANISEE, Judge

                                               4